Atkinson, J.
1. The assignment of error upon the overruling of the demurrer to the petition is not referred to in the brief of counsel for plaintiff in error, and therefore it must be considered as abandoned.
2. So much of the charge as was excepted to was correct in the abstract and applicable to the evidence, and the criticisms upon it furnish no ground for a new trial.
3. Though conflicting, the evidence was sufficient to support the verdict, and the discretion of the trial judge in refusing a new trial will not be disturbed.

Judgment affirmed.


All the Justices eoncur, except Bill, J., not presiding.